DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              D.F.C., a child,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

         Nos. 4D16-2789, 4D16-3046, 4D16-3074, 4D16-3075,
         4D16-3076, 4D16-3077, 4D16-3079, and 4D16-3080

                              [October 5, 2017]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Kathlen J. Kroll, Judge; L.T. Case No. 16-CJ-
001577-AMB, 16-CJ-001564-AMB, 15-CJ-000237-AMB; 15-CJ-002768-
AMB, 16-CJ-001563-AMB, 16-CJ-001565-AMB, 16-CJ-001566-AMB, and
16-CJ-001721-AMB.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.


                          *           *           *

   Not final until disposition of timely filed motion for rehearing.